Case: 18-10687      Document: 00514863529         Page: 1    Date Filed: 03/07/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                    No. 18-10687                        March 7, 2019
                                  Summary Calendar
                                                                       Lyle W. Cayce
                                                                            Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

HOLLY LYNN BENSON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 6:17-CR-22-1


Before BENAVIDES, HAYNES, and WILLETT, Circuit Judges.
PER CURIAM: *
       Holly Lynn Benson appeals the 45-month, above-guideline prison
sentence imposed upon revocation of probation as procedurally unreasonable.
For the first time, she argues that the district court procedurally erred by not
providing adequate reasons for the sentence in light of her nonfrivolous
arguments in favor of leniency.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-10687        Document: 00514863529      Page: 2   Date Filed: 03/07/2019


                                      No. 18-10687

        When a defendant properly preserves an objection to a revocation
sentence for appeal, the sentence is reviewed under a “plainly unreasonable”
standard. See 18 U.S.C. § 3742(a)(4); United States v. Kippers, 685 F.3d 491,
497 (5th Cir. 2012). However, Benson did not properly preserve the argument
she raises on appeal because she raised only a general objection to the
reasonableness of her sentence in the district court. See Kippers, 685 F.3d at
497; United States v. Whitelaw, 580 F.3d 256 (5th Cir. 2009). She concedes
that her general objection to the sentence was not sufficient to preserve the
error, but she nevertheless argues, to preserve the issues for future review,
that such a specific objection should not be required where a leniency argument
was raised and that Whitelaw was wrongly decided. It is well settled that one
panel of this court may not overrule a prior decision of another panel in the
absence of an intervening contrary or superseding decision by this court sitting
en banc or by the Supreme Court. See United States v. Traxler, 764 F.3d 486,
489 (5th Cir. 2014). Thus, we review the issue on appeal for plain error. See
Kippers, 685 F.3d at 497; Whitelaw, 580 F.3d at 259-60.
        Although the district court did not expressly comment on Benson’s
mitigation arguments, it implicitly considered them. Moreover, the district
court stated that the sentence was necessary to further the 18 U.S.C. § 3553(a)
goals    of   providing    adequate    deterrence    and   protecting   the   public.
§ 3553(a)(2)(B), (C); see Kippers, 685 F.3d at 497-98. Additionally, the record
reflects that Benson was treated leniently after her first reported probation
violation for drug use but was not deterred from committing subsequent
violations even though she was admonished that future violations would result
in adverse action.




                                           2
    Case: 18-10687    Document: 00514863529    Page: 3   Date Filed: 03/07/2019


                                No. 18-10687

      Under the circumstances, Benson has not shown that the district court’s
failure to provide a lengthier explanation of the chosen sentence constituted a
clear or obvious error. We therefore AFFIRM the district court’s judgment.




                                      3